Exhibit 10.2

 

 

 

FORM OF INDEMNIFICATION AGREEMENT

by and among

THE PERSONS LISTED HEREIN

and

OXiGENE, INC.

 

 

 

 

 



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
            , 2012, among OXiGENE, Inc., a Delaware corporation (the “Company”),
and each of the Indemnitees (as defined below), each in his or her capacity as a
member of the Board of Directors or executive management of the Company.

WHEREAS, the persons set forth on Exhibit A hereto (including any successors
and/or subsequently elected Directors who shall execute counterpart signature
pages in accordance with Section 8(c) hereof, the “Indemnitees”) have each
agreed to serve as a member of the Board of Directors or the executive
management of the Company;

WHEREAS, the Company desires to indemnify and hold harmless, and to advance
expenses on behalf of, the Indemnitees to the fullest extent permitted by
applicable law as set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:

Section 1. Indemnification and Advancement of Expenses. Subject to the terms and
conditions of this Agreement, the Company shall indemnify any Indemnitee as set
forth herein to the fullest extent permitted by applicable law as now in effect
or as may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were previously permitted hereunder). In furtherance of the foregoing:

(a) The Company hereby agrees to and shall indemnify and hold harmless any
Indemnitee who was or is a party or is threatened to be made a party, by reason
of the fact that the Indemnitee is or was a Director or executive officer of the
Company, to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company), against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by such Indemnitee in connection with such action, suit or proceeding
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company, and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe the Indemnitee’s conduct was unlawful; provided, however, that no
indemnification shall be made under this Section 1(a) in respect of any action,
suit or proceeding as to which (i) such Indemnitee is determined by a final
judicial decision from which there is no further right to appeal (a “Final
Adjudication”) to have not acted in good faith and in a manner reasonably
believed to be in, or not opposed to, the best interests of the Company, or
(ii) with respect to any criminal action or proceeding, such Indemnitee is
determined by a Final Adjudication to have had reasonable cause to believe that
the Indemnitee’s conduct was unlawful.



--------------------------------------------------------------------------------

(b) The Company hereby agrees to and shall indemnify and hold harmless any
Indemnitee who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was a Director or executive officer of the Company against
expenses (including attorneys’ fees) actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement of such action or suit
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that no indemnification shall be made under this Section 1(b) in
respect of any claim, issue or matter as to which (i) such Indemnitee is
determined by a Final Adjudication to have not acted in good faith and in a
manner reasonably believed to be in, or not opposed to, the best interests of
the Company, or (ii) such Indemnitee is determined by a Final Adjudication to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action or suit was brought
shall determine upon application that, despite the Final Adjudication of
liability but in view of all the circumstances of the case, such Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which the Court of
Chancery or such other court shall deem proper.

(c) To the extent that a present or former Director or executive officer has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Sections (1)(a) or (1)(b) hereof, or in defense of any
claim, issue or matter therein, in whole or in part, such Indemnitee shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred by such Indemnitee in connection therewith. Even if such Indemnitee is
not entitled hereunder to indemnification for the total amount thereof, the
Company shall indemnify such Indemnitee for the portion thereof to which such
Indemnitee is entitled. For purposes of this Section 1(c) and without
limitation, the termination of any claim, issue or matter in any action, suit or
proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

(d) Expenses (including reasonable attorneys’ fees) incurred by a present or
former Indemnitee in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking (the “Undertaking”) by or on behalf of such Indemnitee to repay such
amount if it shall ultimately be determined that such Indemnitee is not entitled
to be indemnified by the Company as authorized in this Agreement. Advancements
shall be made by the Company within ten (10) days after the receipt by the
Company of (i) a statement or statements requesting such advances from time to
time and (ii) the Undertaking, whichever is later.

(e) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other provisions of this Section 1 shall not be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any law, by-law, agreement, vote
of stockholders or disinterested Directors or otherwise and in any capacity. To
the extent



--------------------------------------------------------------------------------

that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement of expenses than would be afforded
currently under this Agreement, it is the intent of the Parties hereto that the
Indemnitees shall enjoy by this Agreement the greater benefits so afforded by
such change.

(f) The Company has purchased and shall maintain insurance on behalf of the
Indemnitees against any liability asserted against him or her and incurred by
him or her in any such capacity, or arising out of his or her status as such,
whether or not the Company would have the power to indemnify such Indemnitee
against such liability under the provisions of Section 145 of the General
Corporation Law of the State of Delaware.

(g) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 1 shall continue as to any Indemnitee who has ceased
to be an Indemnitee of the Company and shall inure to the benefit of the heirs,
executors and administrators of such Indemnitee.

Section 2. Procedure for Notification and Defense of Claim.

(a) As a condition precedent to the Indemnitee’s right to be indemnified under
this Agreement, the Indemnitee must notify the Company in writing as soon as
practicable of any proceeding for which indemnity will or could be sought. The
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
the Indemnitee is entitled to indemnification. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board of Directors in writing that the Indemnitee has requested indemnification.

(b) Subject to the terms and conditions of any applicable insurance policy or
policies, the Company will be entitled to participate in the action, suit or
proceeding at its own expense.

(c) Except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election to assume the defense thereof, the Company will not be liable to
such Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof.
The Indemnitee shall have the right to employ separate counsel in such action,
suit or proceeding, but the fees and expenses of such counsel incurred after
notice from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee unless (i) the employment of counsel by the Indemnitee
has been authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded, and so notified the Company, that there is an actual conflict of
interest between the Company and the Indemnitee in the conduct of any such
defense, or (iii) the Company shall not in fact have employed counsel to assume
the defense of the



--------------------------------------------------------------------------------

Indemnitee in connection with such action, suit or proceeding. In any of such
cases, the fees and expenses of the Indemnitee’s separate counsel shall be at
the expense of the Company. The Company shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of the Company
or as to which the Indemnitee shall have made the conclusion provided for in
clause (ii) above.

Section 3. Procedure Upon Application for Indemnification.

(a) Upon written request by the Indemnitee for indemnification pursuant to the
first sentence of Section 2(a), any indemnification under Sections (1)(a) or
(1)(b) hereof (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met the
applicable standard of conduct set forth in such Sections (1)(a) and (1)(b).
Such determination shall be made (i) by a majority vote of the Directors who are
not parties to such action, suit or proceeding, even though less than a quorum,
or (ii) by a committee of Directors who are not parties to such action, suit or
proceeding designated by majority vote of such Directors, even though less than
a quorum, or (iii) if there are no Directors who are not parties to such action,
suit or proceeding, or if such Directors so direct, by independent legal counsel
in a written opinion, or (iv) by the stockholders of the Company; and, if it is
so determined that the Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination.

(b) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to the Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold the Indemnitee harmless therefrom.

(c) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that such Indemnitee is entitled to indemnification under this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its Directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because such Indemnitee has
met the applicable standard of conduct, nor an actual determination by the
Company (including by its Directors or independent legal counsel) that such
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that such Indemnitee has not met the



--------------------------------------------------------------------------------

applicable standard of conduct. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnitee did not act in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that the Indemnitee’s conduct was unlawful.

Section 4. Remedies of Indemnitee.

(a) Subject to Section 4(d), in the event that (i) a determination is made
pursuant to Section 3(a) of this Agreement that the Indemnitee is not entitled
to indemnification under this Agreement, (ii) the advancement of expenses is not
timely made pursuant to Section 1(d) of this Agreement, (iii) no determination
of entitlement to indemnification shall have been made pursuant to Section 3(a)
of this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 1(c) or the last sentence of Section 3(b) of this Agreement
within ten (10) days after receipt by the Company of a written request therefor,
or (v) payment of indemnification pursuant to Section 1(a) or 1(b) of this
Agreement is not made within ten (10) days after a determination has been made
that the Indemnitee is entitled to indemnification, subject to Sections 5 and 6,
the Indemnitee shall be entitled to enforce his or her rights under this
Agreement in a court of competent jurisdiction. Alternatively, Indemnitee, at
his or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Indemnitee shall commence such proceeding seeking
an adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which such Indemnitee first has the right to commence such
proceeding pursuant to this Section 4(a). The Company shall not oppose such
Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 3(a) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and such Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 4 the Company shall have the burden of
proving such Indemnitee is not entitled to indemnification or advancement of
expenses, as the case may be.

(c) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 4 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify such
Indemnitee against any and all expenses (including reasonable attorneys’ fees)
which are incurred by such Indemnitee in connection with any action brought by
such Indemnitee for indemnification or advancement of expenses from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by



--------------------------------------------------------------------------------

the Company, provided such Indemnitee ultimately is determined to be entitled to
such indemnification, advancement of expenses or insurance recovery, as the case
may be.

(d) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the action, suit or proceeding in
connection with which such Indemnitee’s rights under this Agreement are being
enforced.

Section 5. Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware. Except with respect to any arbitration commenced by the Indemnitee
pursuant to Section 4(a) of this Agreement, the Company and the Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

Section 6. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 7. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the matters covered hereby and supersedes
all prior agreements and understandings with respect to such matters between the
Parties.

Section 8. Amendment; Counterparts; Additional Indemnitees.

(a) The terms of this Agreement shall not be altered, modified, amended, waived
or supplemented in any manner whatsoever except by a written instrument signed
by each of the Parties.

(b) This Agreement may be executed in one or more counterparts, each of which,
when executed, shall be deemed an original but all of which, taken together,
shall constitute one and the same Agreement.

(c) Persons who become Indemnitees after the date hereof may become a party
hereto by executing a counterpart of this Agreement and upon the acknowledgement
of such execution by the Company.

Section 9. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have



--------------------------------------------------------------------------------

been duly given if (i) delivered by hand and receipted for by the Party to whom
said notice or other communication shall have been directed, (ii) mailed by
certified or registered mail with postage prepaid, on the third (3rd) business
day after the date on which it is so mailed, (iii) mailed by reputable overnight
courier and receipted for by the Party to whom said notice or other
communication shall have been directed, or (iv) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

(a) If to the Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as the Indemnitee shall provide to the Company.

(b) If to the Company to:

OXiGENE, Inc.

701 Gateway Blvd, Suite 210

South San Francisco, CA 94080

Attn: Chief Executive Officer

Facsimile: (650) 635-7001

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Megan N. Gates

Facsimile: (617) 542-2241

or to any other address as may have been furnished to the Indemnitee by the
Company.

[SIGNATURES FOLLOW ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the day
and year first above written.

 

OXiGENE, INC. By:       Name:   Title: INDEMNITEE:           Name:   Title:    
   

Address:_____________________

                _____________________

[Signature page to OXiGENE Indemnification Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A: Signatories to Indemnification Agreement

Tamar Howson (Director)

Peter Langecker (Chief Executive Officer and Director)

Gerald McMahon (Director)

William Schwieterman (Director)

Alastair Wood (Director)

Barbara Riching (Interim Chief Financial Officer)